Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 1 of 9                        PageID 559




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JOHN DOE,                                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )          Case No. 2:19-cv-02336-JTF-tmp
                                                 )
RHODES COLLEGE,                                  )
                                                 )
       Defendant.                                )


               ORDER GRANTING MOTION FOR PROTECTIVE ORDER


       Before the Court is Defendant Rhodes College’s Motion for Protective Order, for which

the parties submitted their proposed Agreed Confidentiality and Protective Order to chambers

email on July 8, 2019. (ECF No. 25.) Pursuant to the Motion and in anticipation that documents

and information containing confidential information will be disclosed through discovery, the

Court, finds that the entry of a protective order is necessary in this matter. Thus, the Court finds

that the Motion should be GRANTED.

       IT IS, THEREFORE, ORDERED that the protective order proposed by the parties and

articulated below, shall be entered in the above-styled case, pursuant to the parties’ submitted

Consent Protective Order, as follows:

       COME NOW Plaintiff John Doe and Defendant Rhodes College (collectively, the

“Parties”), by and through their attorneys, and hereby agree and stipulate as follows:

       The above-named lawsuit (the “Action”) is presently in discovery, and it appears that

such discovery will involve review and production of information and documents that the parties

agree must be held in confidence pursuant to applicable law. Documents and information will be

                                                 1
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 2 of 9                          PageID 560




produced by the parties and third-parties in the Action, voluntarily or pursuant to discovery

proceedings, which constitute or reflect confidential information, including but not limited to, the

educational records of Plaintiff and other students of Rhodes College that are fully protected by

the Family Education Rights and Privacy Act of 1974, 20 U.S.C. § 1232g and the regulations

promulgated thereunder (“FERPA”); highly-sensitive alleged sexual assault records; challenged

student disciplinary records; and other documents containing the personally identifiable

information (“P.I.I.”) of such students. Accordingly, good cause having been shown within the

meaning of Rule 26(c) of the Federal Rules of Civil Procedure, and it is appearing that the

parties’ consent and agreed to entry of this Consent Confidentiality and Protective Order

(“Order”),

       IT IS HEREBY ORDERED THAT:

       1.      Documents already on file with the Court:        As soon as practicable, the Clerk

shall place the following documents currently on file with the Court under seal:

               a. Verified Complaint for Violation of Title IX of the Civil Rights Act of 1964

                   (Dkt. No. 1);

               b. Plaintiff’s Application for Temporary Restraining Order and Preliminary

                   Injunction (Dkt. No. 5);

               c. First Amended Complaint for Violation of Title IX of the Civil Rights Act of

                   1964 and for Breach of Contract (Dkt. No. 18);

               d. Plaintiff’s   Amended       and       Supplemental   Application   for    Temporary

                   Restraining Order and Preliminary Injunction (Dkt. No. 21); and

               e. Order Granting in Part and Denying in Part Plaintiff’s Request for Temporary

                   Restraining Order (Dkt. No. 33).



                                                    2
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 3 of 9                     PageID 561




       2.      Plaintiffs shall redact the initials of all Rhodes College students from the

documents listed in Paragraph 1 and refile same titled as “Redacted” (e.g., “REDACTED –

VERIFIED COMPLAINT FOR VIOLATION OF TITLE IX OF THE CIVIL RIGHTS ACT OF

1964”).

       3.      Future Court filings: Going forward, the Parties and the Court shall file under

seal any documents containing identifying information or sensitive information related to alleged

sexual misconduct, including P.I.I. as the term is defined under FERPA at 34 CFR § 99.3 to

include student’s name, address, name or address of family members, personal identifiers, such

as date of birth, social security number, place of birth, other information that, alone or in

combination, that would allow a reasonable person in the Rhodes school community, who does

not have personal knowledge of the relevant circumstances, to identify the student with

reasonable certainty during the operative time of this lawsuit and its precipitating events. The

parties may elect to use non-personal identifiers in any unsealed pleading (e.g. “Male Student

1”), to use pseudonyms that are sufficiently distinct from the names of the students in issue as to

prevent their effective identification.

       4.      Discovery requests/subpoenas: Counsel shall make all requests to non-parties

pursuant to the procedures set forth in the Federal Rules of Civil Procedure, and shall provide a

copy of this Order along with all non-party discovery requests.

       5.      Confidential Documents and Information:         Documents and things produced

during the course of discovery deemed by the party disclosing them (“the Producing Party”) to

contain confidential information (“Confidential Material”) may be designated as confidential by

the Producing Party with the legend “CONFIDENTIAL” on the document or thing if counsel




                                                3
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 4 of 9                     PageID 562




determines, in good faith, that such designation is necessary to protect the interests of the client

or the client’s current or former employees and students.

               a. The parties shall designate Confidential Material prior to disclosure to any

                   other party by any reasonable means which puts the receiving party on notice

                   of the confidential nature of the material, such as labeling a document

                   “CONFIDENTIAL,” and by indicating at deposition that information set forth

                   therein is confidential.

               b. Nothing contained in the foregoing paragraphs shall prohibit a party from

                   designating    any    document,    thing,    testimony    or   information    as

                   “CONFIDENTIAL” subsequent to its first disclosure or production; provided,

                   however, that any such subsequent designation must:

                   (i) Be in writing or be made on the record if disclosed at a deposition or

                       hearing; and

                   (ii) Specifically identify the document, thing, testimony or information so

                       designated.

       Nothing shall prevent the parties from designating, in good faith, other parties’ and third-

parties’ disclosures of confidential information as Confidential Material, provided that such

confidential treatment shall only apply after such designation is made as provided above.

       Once a party deems a document “confidential,” the opposing party has five (5) business

days to dispute said designation in writing. At that point, any party seeking to protect the

information within the document from disclosure must file a motion with the Court seeking a

protective order. Until the motion is resolved, any “confidential” document shall be subject to the

requirements of Paragraph 7 below. This dispute procedure shall not apply to protected students’



                                                 4
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 5 of 9                      PageID 563




education records, which are per se confidential under federal law (FERPA). The Court shall

award attorney’s fees against any party deemed to have abused this procedure.

       6.      Authorization to Produce Student Records:           Pursuant to FERPA and the

regulations promulgated thereunder, the educational records of any student relevant to the

litigation are hereby authorized to be produced upon subpoena or Rule 34 request by counsel for

the parties or by court order, subject to the following terms and conditions:

               a. Prior to the production or release of any documents protected by FERPA,

                   including but not limited to student educational records, disciplinary records,

                   and any other documents containing the P.I.I. of any Rhodes student,

                   Defendant must provide notice to any student(s) being affected as required

                   under FERPA;

               b. Defendant shall mark any such documents “CONFIDENTIAL” as set forth

                   herein; and

               c. The inadvertent failure to mark any such document as “CONFIDENTIAL”

                   shall not be deemed a waiver of that document’s status as Confidential

                   Material.

       7.      Non-disclosure of Confidential Material: The parties and their counsel agree not

to show, discuss with, or otherwise disclose any Confidential Material produced in the course of

this litigation, whether by subpoena, discovery request, or by agreement of the parties, to any

person other than the following entities, and then only for purposes of the lawsuit:

               a. Subject to the requirements of Section 3 above, the United States District

                   Court for the Western District of Tennessee, or any other court that hears the

                   lawsuit, court personnel (including any clerk, stenographer, or other person



                                                 5
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 6 of 9                      PageID 564




                   having access to any Confidential Material by virtue of his or her position

                   with the court), and the jury at trial or as exhibits to motions;

               b. The parties and their counsel of record;

               c. Any employees, stenographers, or attorneys associated with counsel of record

                   and any consultants to or expert witnesses retained by counsel of record of the

                   parties to whom it is necessary that the information be shown for purposes of

                   the lawsuit;

               d. The author of the document; or

               e. Any person from whom testimony is taken or reasonably may be taken in the

                   litigation, including but not limited to deposition, interview and hearing

                   testimony, except that such a person may only be shown that Confidential

                   Material during and in preparation for his/her actual or potential testimony

                   and may not retain the Confidential Material.

       No person receiving any Confidential Material shall reveal the information to or discuss

that information with any person who is not also entitled to receive that information in the

context of this litigation under the terms of this Order. See also 34 C.F.R. § 99.33. All persons

specified in (b) through (e) above shall be shown a duly executed copy of this Order and shall

agree to abide by the terms of this Order prior to receipt of Confidential Material. Students’

P.I.I. should not be publicly disclosed outside of this litigation. That said, nothing herein shall

prevent a party already in receipt of Confidential Material from using such Confidential Material

as authorized in the normal course of its business.

       8.      Subpoena by Other Courts or Agencies: If another court or an administrative

agency subpoenas, requests, or orders production of Confidential Material that a party has



                                                  6
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 7 of 9                       PageID 565




obtained under the terms of this Order, such party shall promptly notify the party or other person

who designated the material as confidential of the pendency of such subpoena, request or order,

and provide any additional notices under FERPA as may be required. Such notice must be given

a sufficient time in advance of the time set for production of the Confidential Material to afford

the party which designated the document(s) as confidential reasonable time to oppose their

disclosure.

       9.      Depositions: During the course of this litigation, it is anticipated that the Parties

may wish to depose various individuals concerning one or more of the following matters: (i)

educational records, student disciplinary records, or documents containing student P.I.I. or other

information protected under FERPA; (ii) various persons enrolled as students at Rhodes College

during the operative time of this lawsuit; or (iii) allegations of sexual misconduct involving one

or more students at Rhodes College. The transcript of any deposition at which any such matter is

discussed shall be deemed Confidential Material and marked “CONFIDENTIAL” as set forth

herein. Portions of the Deposition that any party wishes to use in this litigation shall only be filed

in accordance with the local rules regarding redactions and shall be subject to the provisions of

Paragraph 3. Deposition portions with unredacted names shall be filed under seal. Depositions

shall otherwise be subject to the provisions of Paragraph 7. Prior to being deposed on any

Confidential Material and/or FERPA protected materials, the deponent must on the record be

made aware of the Court’s protective order, given a copy of the protective order, and informed

that as a deponent, the deponent is subject to the terms of this Order and acknowledge they will

not disclose any Confidential Material and/or FERPA protected materials disclosed or learned

during the deposition.




                                                  7
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 8 of 9                     PageID 566




       10.     Maintenance of Confidential Material: All Confidential Material produced in

discovery, all copies of such materials, and all summaries, extracts, and compilations thereof,

shall be maintained exclusively in the files of counsel for the parties to whom the documents and

information are produced, and shall not be filed or maintained independently by the parties to

whom production is made unless said parties have a pre-existing right to the Confidential

Material.

       11.     Final Disposition of the Action: Confidential Material is to be preserved as

confidential both during and after final disposition of the Action. Within thirty (30) days after

deadlines set forth in any final settlement or judicial conclusion of the Action (including any and

all appeals), the parties’ counsel shall, at the option of the opposing party, return, destroy, or

cause to be destroyed all documents and all copies thereof with the exception of a copy of

documents preserved for archival purposes, which shall at all times remain subject to this Order.

       12.     Disputes: Any dispute under this agreement shall be submitted to the Court for

resolution, provided however that counsel for the parties first make a good faith effort to resolve

the matter. This Order does not govern or resolve any dispute which may arise between the

parties as to the permissible scope of discovery, privilege, or related matters other than the

permissible dissemination and disclosure of Confidential Material produced in discovery.

       13.     Violations: Any party or counsel who violates the terms of this Order shall be

subject to any and all sanctions provided by law.

       14.     Modifications: The parties may make exceptions, modifications, and/or additions

to this Order by written agreement so long as all parties, either personally or through their

counsel, sign the written agreement.




                                                8
Case 2:19-cv-02336-JTF-tmp Document 54 Filed 07/08/19 Page 9 of 9                PageID 567




       15.    The parties to this Order agree that they shall be governed by the terms of this

Order as an agreement among themselves until such time as the Order is signed and entered by

the Court.



        IT IS SO ORDERED on this 8th day of July 2019.


                                                  s/ John T. Fowlkes, Jr.
                                                  JOHN T. FOWLKES, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              9
